IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-88,008-03


                    EX PARTE JUAN ENRIQUE SARQIS JR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2013-DCR-02588-B IN THE 138TH DISTRICT COURT
                            FROM CAMERON COUNTY


       Per curiam.

                                           OPINION

       Applicant pleaded guilty to aggravated assault with a deadly weapon and was sentenced to

twelve years’ imprisonment. He did not appeal his conviction. Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX. CODE CRIM. PROC. art. 11.07.

       Applicant contends that his plea was involuntary because trial counsel failed to inform him

that he was pleading guilty in exchange for a three-year sentence, not a twelve-year sentence. Based

on the record, the trial court has determined that trial counsel was ineffective and that Applicant’s

plea was involuntary.

       Relief is granted. Ex parte Morrow, 952 S.W.2d 530, 536 (Tex. Crim. App. 1997). The
                                                                                                  2

judgment in cause number 2013-DCR-02588-B in the 138th District Court of Cameron County is

set aside, and Applicant is remanded to the custody of the Sheriff of Cameron County to answer the

charges as set out in the indictment. The trial court shall issue any necessary bench warrant within

ten days from the date of this Court’s mandate.

       Copies     of this opinion shall be sent to the Texas Department of Criminal

Justice–Correctional Institutions Division and the Board of Pardons and Paroles.



Delivered: March 30, 2022
Do not publish